89 F.3d 836
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Domingo FLORES, Defendant-Appellant.
No. 95-1002.
United States Court of Appeals, Sixth Circuit.
June 20, 1996.

Before:  KEITH, NELSON, and SILER, Circuit Judges.
PER CURIAM.


1
This is an appeal from a conviction based upon a guilty plea.   The defendant, Domingo Flores, argues that the district court improperly denied his motion to suppress certain evidence seized during a search at his residence.   Because Mr. Flores' guilty plea was unconditional, he has waived his right to challenge the denial of the motion to suppress.  Tollett v. Henderson, 411 U.S. 258, 267 (1973);  United States v. Gregg, 1995 WL 613718 (6th Cir.  Oct. 18, 1995) (unpublished).


2
AFFIRMED.